DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5, 7, 10-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. U.S. Patent Publication No. 2019/0018477 (hereinafter Fujiwara) in view of Larsen et al. U.S. Patent Publication No. 2016/0187969 (hereinafter Larsen).
Consider claim 10, Fujiwara teaches a human behavior understanding system (Figure 1), comprising: a sensor (Figure 1, 113, 114 and 118), sensing a motion of a human body portion for a time period (Figure 6, motion database 1171 where speed and motion is a function of time); and a processor (Figure 2, 111), configured to perform: obtaining a sequence of motion sensing data of the sensor (Figure 7, sequence of motion in 1173. For example, C, Gg sequence or E, Gg, E, E, Gg, E); generating at least two comparing results respectively corresponding to at least two timepoints (Figure 6, for C and for Gg), wherein the at least two timepoints are within the time period (Figures 6-7, C-Gg, forward inclining with a fast speed and then , and the at least two comparing results are generated through comparing the motion sensing data with base motion data (Figures 6-7, database 1171 and 1173), wherein the base motion data is related to a plurality of base motions (Figures 6-7); and determining a behavior according to the at least two comparing results (Figures 6-7, inclining, turning, stopping), wherein the behavior is formed by at least one of the base motions (Figures 6-7, inclining, turning, stopping); and enlarging a time window to more than two for determining the behavior (Figure 7, E, Gg, E, E, Gg, E (more than two) has a larger time than C, Gg or E, Gg), wherein the time window is a number of the at least two comparing results used to compare with one of predefined behaviors (Figure 7, E, Gg, E, E, Gg, E), more than two of the comparing results within the time window are combined as one combination to compare with merely one of predefined behaviors (Figure 7, undo). 
In addition, Fujiwara teaches control information in a virtual space in [0009].

However, in a related field of endeavor, Larsen teaches user interaction within virtual reality scene (abstract) and classification of virtual reality scene based on direction and rate of user movement as shown in figure 9b (e.g. lean forward), and further teaches behavior information acted on the human body portion of an avatar, and the behavior is an actual motion of the human body portion of the avatar ([0140] and figures 2-3, real-word movement of the head mounted display is used to control movement of the user’s avatar in the virtual reality scene) and each of the base motions is a movement of the human body portion (Figure 9b, see direction of user movement).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to control an 

Consider claim 11, Fujiwara and Larsen teach all the limitations of claim 10. In addition, Fujiwara teaches determining a matching degree between the motion sensing data and the base motion data, wherein each of the comparing results comprises the matching degree, and the matching degrees is related to a likelihood that the motion is one of the base motions (Figures 6-7 and [0040], database determines a motion pattern of the HMD from a motion of the user. [0052], extracts an item matched to the motion pattern which is most approximate (likelihood) to the data change of unit 113 and 114 with reference to the motion database. In other word, a forward inclin.

Consider claim 12, Fujiwara and Larsen teach all the limitations of claim 11. In addition, Fujiwara teaches the processor is configured to perform: selecting one of the base motions as a representative of one of the comparing results according to the matching degrees at each of the timepoints (selects according to Figures 6-7. For example, selects C and then Gg).

Consider claim 14, Fujiwara and Larsen teach all the limitations of claim 10. In addition, Fujiwara teaches the processor is configured to perform determining a continuity of the at least two comparing results (C, Gg in figures 6-7), wherein the continuity is related to an order in which at least two of the base motions are performed (in ; and determining the behavior according to the continuity (forward inclining and stop).

Consider claim 16, Fujiwara and Larsen teach all the limitations of claim 10. In addition, Fujiwara teaches the sensor is an inertial measurement unit (IMU), and the processor is further configured to perform: obtaining the sequence of motion sensing data from the IMU (Figure 2 and [0036-0037], units 113 and 114).

Consider claim 1, it includes the limitations of claim 10 and thus rejected by the same reasoning. 

Consider claim 2, it includes the limitations of claim 11 and thus rejected by the same reasoning. 

Consider claim 3, it includes the limitations of claim 12 and thus rejected by the same reasoning. 

Consider claim 5, it includes the limitations of claim 14 and thus rejected by the same reasoning. 

Consider claim 7, it includes the limitations of claim 16 and thus rejected by the same reasoning. 

Claims 4, 6, 8, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Larsen as applied to claims 1, 3, 10, 12 above, and further in view of Cohen et al. U.S. Patent Publication No. 2015/0103004 (hereinafter Cohen).
Consider claim 13, Fujiwara and Larsen teach all the limitations of claim 12. 
Fujiwara does not appear to specifically disclose the processor is configured to perform: comparing the matching degree of the representative with a threshold; determining the behavior information of the hu
However, in a related field of endeavor, Cohen teaches the processor (Figure 2, 206) is configured to perform: comparing the matching degree of the representative with a threshold; determining the behavior in response to the matching degree of the representative being larger than the threshold; and not determining the behavior in response to the matching degree of the representative being not larger than the threshold ([0073], gesture is recognized as corresponding to the located database entry only if the degree of match exceeds a threshold).
Therefore, it would obvious to one of the ordinary skill in the art before the effective filing of the claimed invention to determine behavior or gesture only if the degree of match exceeds a threshold as taught by 

Consider claim 15, Fujiwara and Larsen teach all the limitations of claim 10. In addition, Fujiwara teaches determining the sequence of motion sensing data (Figure 7, E, Gg, E, E, Gg, E).
Fujiwara does not appear to specifically disclose the sensor obtains a plurality of camera images, and the processor is further configured to perform: determining motion sensing data from the camera images.
However, Cohen teaches the sensor obtains a plurality of camera images, and the processor is further configured to perform: determining motion sensing data from the camera images (Figure 1 and [0045], cameras 102, 104).
Therefore, it would been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide cameras as taught by Cohen since cameras are capable to capture video 

Consider claim 17, Fujiwara and Larsen teach all the limitations of claim 10. In addition, Fujiwara teaches the human behavior understanding system further comprises: a second sensor, wherein the second sensor is an IMU (Figure 2, units 113 and 114), and the processor is further configured to perform: determining the sequence of motion sensing data according to a sensing result from the IMU [0036-0037] and figures 6-7.
Fujiwara does not appear to specifically disclose sensor obtains a plurality of camera images, determining motion sensing data according to the camera images.
sensor obtains a plurality of camera images, determining motion sensing data according to the camera images (Figure 1 and [0045-0047], cameras 102, 104).
Therefore, it would been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide cameras as taught by Cohen since cameras are capable to capture video images (i.e. successive image frames). Cameras are capable of focusing on objects within a spatial volume of interest. Cameras can determine 3D position, orientation and/or motion as suggested by Cohen in [0046-0047].

Consider claim 4, it includes the limitations of claim 13 and thus rejected by the same reasoning. 

Consider claim 6, it includes the limitations of claim 15 and thus rejected by the same reasoning. 

. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara and Larsen as applied to claims 1 and 10 above, and further in view of Livshits et al. U.S. Patent Publication No. 2016/0062468 (hereinafter Livshits).
Consider claim 18, Fujiwara teaches all the limitations of claim 10. In addition, Fujiwara teaches the processor is configured to perform: adding a non-predefined base motion different from the base motions into the base motion data by using the sequence of motion sensing data ([0040], storage stores a motion determination database 1171, 1173 (see also figures 6-7). [0050-0051], database classifies and registers a possible motion. Thus, classifies, registers and store imply that the motion is added to the device where forward inclining is different from backward inclining).

However, in a related field of endeavor, Livshits teaches adding using a machine learning algorithm ([0018], gesture library can be modified by any suitable machine learning technique).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention adding a gesture or motion by machine learning as taught by Livshits so that gesture database can be customizable in language domain specific as suggested by Livshits in [0018].

Consider claim 9, it includes the limitations of claim 18 and thus rejected by the same reasoning. 

Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.

Larsen teaches in [0109] the correlation of the received inertial sensor data to the determined movement classification of the virtual reality scene in the profile of the user can be continuously and automatically updated by the application associated with the virtual reality scene as the user moves to cause actions within the virtual reality scene. In addition, Larsen teaches each of the base motion is a movement of the human body portion in figure 9b, direction of user movement.

On pages 12-13, Applicant argues that “The Applicant respectfully submits that "E Gg, E, E, Gg, E" taught by Fujiwara would result in more than one avatar's action of Larsen but not the claimed feature "enlarging a time window to more than two for determining the behavior". The Office respectfully disagrees for the following reasons.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is avail






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621